DETAILED ACTION
1.	Applicant’s response filed 3/8/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments filed to the specification on 3/8/20201 are accepted.   

Claim Objections
3.	The objection to claim 1 is withdrawn in view of the appropriate correction filed.  

Claim Rejections - 35 USC § 112
4.	The rejections of claim 1, and thus dependent claims 2-7, claim 4, and claim 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.
	 
Allowable Subject Matter
5.	Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features presented in independent claim 1, and specifically the combination of features of lines 6-13 relating to a particulate region as claimed and defined and a film-shaped region as claimed and defined.
Guo et al. (US 2010/0117033) found in the prior art search by the Examiner:

    PNG
    media_image1.png
    238
    618
    media_image1.png
    Greyscale

The EP office search opinion notes (and the Examiner agrees) that none of these references teaches a film-shaped region as defined.  
The closest prior art with respect to the film-shaped region as claimed is to Albano et al. (US 2016/0351973) and Albano et al. (US 2016/0351943); however, these references are devoid of any teaching of a particulate region as claimed.  An attempt to combine the above teachings would be a hindsight rejection as there is no motivation to do so.  Moreover, chemistry is a highly unpredictable art, wherein it is not as simple as providing a particulate region from one reference with a film-shaped region from another reference:  these regions may interact, have sides reactions, etc. such that the original regions are not achieved.  As such, the combination of features presented in lines 6-13 presents a novel and inventive step not remedied by the prior art in terms of providing teaching, suggestion, and/or motivation to arrive at the features presented.   
Accordingly, the claims are allowed.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729